            Case MDL No. 2989 Document 168 Filed 03/01/21 Page 1 of 2




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE: January 2021 Short Squeeze Trading Litigation

MDL NO. 2989

                               AMENDED PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that I caused to be served true and correct copies

of the Notice of Appearance of Gregory M. Boyle dated February 23, 2021 (no. 56) via CM/ECF

on all registered CM/ECF users and via U.S. Mail on the parties indicated below.

Dated: March 1, 2021                              Respectfully submitted,


                                                  By:     /s/ Gregory M. Boyle

                                                  Gregory M. Boyle
                                                  Jenner & Block LLP
                                                  353 N. Clark Street
                                                  Chicago, IL 60654
                                                  Tel: (312) 923-2651
                                                  Email: gboyle@jenner.com

                                                  Counsel for Defendants The Depository Trust
                                                  Company and The Depository Trust &
                                                  Clearing Corporation




                                                  1
          Case MDL No. 2989 Document 168 Filed 03/01/21 Page 2 of 2




         IN RE: January 2021 Short Squeeze Trading Litigation, MDL NO. 2989

                            SERVICE LIST VIA U.S. MAIL


Webull Financial LLC                         E Trade Financial Corp
c/o Business Filings Inc.                    c/o Corporation Service Company
108 West 13th Street                         100 Shockoe Slip Fl 2
Wilmington, DE 19801                         Richmond, VA 23219

D1 Capital Partner, L.P.                     Maplelane Capital, LLC
C/O Cogency Global, Inc.                     c/o Corporation Service Company
850 New Burton Road, Suite 201               251 Little Falls Drive
Dover, DE 19904                              Wilmington, DE 19808

Dough LLC                                    ETrade Securities LLC
c/o Cogency Global, Inc.                     c/o Corporation Service Company
850 New Burton Road, Suite 210               135 East 57th Street
Dover, DE 19904                              New York, NY 10022

Freetrade, Ltd.                              IG Group Holdings PLC
32-38 Leman Street                           c/o IG US Holdings, Inc.
London, E1 8EW                               311 South Wacker, Suite 2650
United Kingdom                               Chicago, IL 60606

FF Trade Republic Growth, LLC                Trading 212 Ltd.
c/o CT Corporation System                    3 Lachezar Stanchev Str., Litex Tower
818 West Seventh Street, Suite 930           Floor 10
Los Angeles, CA 90017                        Sofia 1797, Bulgaria

Trading 212 UK Ltd.                          Fumi Holdings, Inc.
107 Cheapside                                c/o Business Filings Incorporated
London EC2V 6DN, United Kingdom              108 West 13th Street
                                             Wilmington New Castle, DE 19801




                                         2
